COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


MARY ELIZABETH MITCHELL
                                                                MEMORANDUM OPINION*
v.     Record No. 0746-04-1                                         PER CURIAM
                                                                    JULY 20, 2004
HOWMET CORPORATION AND
BANKERS STANDARD INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John E. Robins, Jr.; Stephen F. Forbes; Forbes & Broadwell, on
                 brief), for appellant.

                 (Arthur T. Aylward; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellees.


       Mary Elizabeth Mitchell appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove she sustained an injury by accident arising out of and in the

course of her employment on January 2, 2002. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Mitchell v. Howmet Corp., VWC File No. 208-98-06

(Feb. 27, 2004). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.